Exhibit 10.1

SUN MICROSYSTEMS, INC.

AMENDMENT TO CHANGE OF CONTROL AGREEMENT

This Amendment to the Change of Control Agreement (the “Amendment”) is made
effective as of the last date signed below, by and between Sun Microsystems,
Inc. (the “Company”), and [                            ] (the “Executive”).

RECITALS

WHEREAS, the Company and Executive entered into that certain Change of Control
Agreement dated January 1, 2009 (the “Agreement”).

WHEREAS, the Company and Executive desire to amend the Agreement to amend the
definition of Change of Control.

NOW, THEREFORE, the Company and Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:

AGREEMENT

1. Definition of Change of Control. Section 2(d)(i) of the Agreement is hereby
amended in its entirety to read as follows:

(i) The closing of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent company) more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity, or its parent company,
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company, or the
closing of the sale or disposition by the Company of all or substantially all of
the Company’s assets.

2. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.

3. Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

4. Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.

6. Governing Law. This Amendment shall be governed in all respects by the
internal laws of California, without regard to principles of conflicts of law.

7. Amendment. Any provision of this Amendment may be amended, waived or
terminated by a written instrument signed by the Company and Executive.

(Signature page follows)

 

[                            ]       SUN MICROSYSTEMS, INC.

 

     

 

Signature       Signature      

 

      Print Name      

 

      Print Title Date: ________________________, 2009      
Date:________________________, 2009

(Signature page to Amendment to Change of Control Agreement)